Title: To George Washington from Henry Knox, 16 September 1791
From: Knox, Henry
To: Washington, George



Sir
War office [Philadelphia] Septr 16 1791

General Irwin has received a letter from Mr Brown of Kentuckey, via Richmond which renders General Wilkinsons success

and return indisputable. The following is the extract “Danville 22d Augt 1791. An express from Genl Wilkinson has this moment reached this place informing of his success. He has destroyed a large indian Town, situated on the forks of the Wabash, also a kickapoo Town containing about 30 houses, and has killed and taken 42 of the enemy. His loss 2 men killed and one wounded. I have not as yet heard where the express left him, but expect he has recrossed the Ohio before this time.”
As it may be proper on receiving the official information to tender your thanks to Genl Wilkinson, and Corps, in the same manner as to Genl Scott, I shall take the liberty of doing it, unless you should please to direct otherwise.
Yesterday afternoon I received a letter from Genl St Clair of the 8th of August referring to one of the 3d of the same month by Capt. Mills which I have not yet received.
He complains that neither Genl Butler or the quarter Master had joined him, although it would seem that a Great part of his forces had.
He also complains that the contractors Agent had not at that period authority to procure the horses to transport the provisions, and that he had directed a former order of his own for the purchase of 800 horses to be carried into execution.
He mentions that upon reconsideration he shall take tents; That he shall not be able to move forward with the whole army until 1st Sept. but that he should move with the troops he had, the next day about 6 miles in advance, and there wait for Genl Butler. I have the honor to be with perfect respect Your Most Obedient Servant

H. Knox

